The attorney for cross-appellants in appeal No. 83-365 previously filed a withdrawal of notice of appeal in 83-365 and this court thereupon dismissed the cross-appeal in 83-365. Cross-appellants have now filed a motion to correct order in which they state they inadvertently filed the motion to withdraw in 83-365 instead of in their interlocutory appeal which is Case No. 83-1741. Therefore, the order of this court of September 22, 1983 dismissing the cross-appeal is hereby vacated and the interlocutory appeal, Case No. 83-1741, is hereby dismissed.
It appearing that the order of which the cross-appellants are seeking review in Case No. 83-365 was entered after the final judgment in that case; therefore, a cross-appeal is not the proper vehicle to review such order. Consequently, the notice of cross-appeal is treated as a notice of interlocutory appeal of the injunction order rendered March 8, 1983. The attorney for cross-appellants shall file a copy of the notice of cross-appeal with the clerk’s office of the trial court on or before ten days to be treated by the clerk as a notice of appeal of the March 8 order filed as of the day the notice of cross-appeal was originally filed (March 29,1983). Upon payment of the filing fee, the clerk shall process the appeal and forward it to this court, which will then consolidate the new appeal with Case No. 83-365. Cross-appellants’ brief, already filed in 83-365, will be treated as their appellants’ brief in the new appeal, and the attorney for appellants in 83-365 shall have fifteen days after consolidation of the new appeal to file an answer brief.